Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of Hythiam, Inc. (the “Company) for the quarter ended March 31, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report), I, John V. Rigali, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(a) or 78o(d)); and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ JOHN V. RIGALI May 13, 2010 John V. Rigali Date Chief Financial Officer (Principal Financial and Accounting Officer)
